Citation Nr: 1130018	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1975 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the above claim.

In May 2010 and November 2010 decisions, the Board reopened the claim and remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the previous remand, the Veteran was directed to obtain a VA examination in order to determine the etiology of the Veteran's bipolar disorder.  The Board found that the previous August 2010 VA examination was inadequate as the examiner failed to mention the Veteran's Report of Medical History on entrance and separation or an August 2006 letter cited in the Board's May 2010 remand showing that the Veteran struggled with bipolar disorder during service and that his report of medical history on entrance and separation suggested that his depressive condition was exacerbated during service.  Furthermore, the Board found that there was no indication that the Veteran's service personnel records were reviewed as there was no mention of the December 1976 findings regarding the circumstances of the Veteran's separation.  

The Board further noted that the record indicated that the Veteran's psychiatric disorder may have predated service.  For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Although the Veteran reported a history of depression and worry at enlistment, there was no psychiatric defect or diagnosis noted on enlistment.  

In cases where no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound in every respect.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 3780 F.3d at 1096.  

In December 2010, the Veteran underwent a VA psychiatric examination.  Following a review of the claims file and an examination, the Veteran was diagnosed as having bipolar disorder, not otherwise specified.  The examiner opined that the Veteran's bipolar disorder was not related to his military service as he described his symptoms beginning while he was still in high school; however, it was more likely than not that the Veteran's bipolar disorder was present and exacerbated during his time in the military.  The examiner did not provide a rationale for the portion of the opinion that said the Veteran's condition was exacerbated by service nor did the examiner refer to specific evidence that supports that determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a mere conclusion by an examiner is insufficient to allow the Board to make an informed decision as to what weight to assign to an examiner's opinion). 

The examiner did not discuss the December 1976 findings regarding the circumstances of the Veteran's separation and only mentioned that the August 2006 letter showed that the Veteran indicated having depression and excessive worry on entrance and separation.  As the examiner did not specifically answer the questions posed in the November 2010 Board remand, or adequately provide any analysis for the opinion provided, another opinion is necessary for a determination on the merits in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder.  The claims folder must be made available to the examiner for review prior to the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) does the evidence of record clearly and unmistakably show that the Veteran had an anxiety or psychiatric disorder that existed prior to his entry onto active duty?

(b) if the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) if the answer to either (a) or (b) is no, is it at least as likely as not that:

(i) in the case of any acquired psychiatric disorder, the disability began during service;

(ii) in the specific case of bipolar disorder or other psychotic disorders, the disability was manifested to a compensable degree within a year following separation from active duty; and 

(iii) whether the Veteran presented the prodromal signs of any currently diagnosed psychiatric disorder during his active military service. 

A complete rationale must be provided for any opinion offered.  Specifically, the examiner should comment on any relationship between the Veteran's current psychiatric disorder and the inservice reports of depression or excessive worry.  In addition, the examiner should also specifically consider the August 2006 letter from the Veteran's treating VA physician and the December 1976 findings in the Veteran's personnel records regarding the circumstances of the Veteran's separation.  If the psychiatrist concludes that an opinion cannot be offered without engaging in speculation then she/he should so state.

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

